Citation Nr: 0519287	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE


Entitlement to an increased disability rating for residuals 
of a fracture of the left proximal humerus, currently rated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from December 1964 to November 
1966.

This matter arose on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, which continued a 20 percent evaluation for 
residuals of a fracture of the left proximal humerus.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
which, in February 2003, denied an increased rating.  In an 
October 2003 order, the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) vacated the Board's 
decision and remanded the case so that additional notice 
could be provided to the veteran as required by 38 U.S.C.A. 
§ 5103(a) (West 2002).  Thereafter, the case was returned to 
the Board for action consistent with the Secretary's motion 
and the Court's Order.

In March 2005, the veteran's representative requested a 
hearing at the Board.  The hearing was scheduled for a date 
in June 2005.  On the day of the hearing the veteran's 
representative submitted additional argument in lieu of the 
hearing, and the hearing was cancelled.

In June 2005, the veteran's representative argued that pain 
rendered the veteran's left hand useless.  He requested a 
medical evaluation of the disorder to determine its nature, 
etiology, and extent.  This is referred to the RO for 
appropriate action.  


REMAND

The veteran was afforded a VA examination in November 2004.  
In June 2005, the veteran's representative argued that the 
examination was inadequate on several grounds.  He argued 
that the examination did not adequately portray functional 
impairment, and did not evaluate neurologic impairment 
resulting from the injury.

The veteran's left shoulder disability is potentially ratable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides 
for ratings based on the ability to move the arm from the 
side.  In evaluating a disability under this code, VA is 
required to obtain ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The November 2004 examination report does not 
contain findings referable to shoulder flexion.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The United States Court of Appeals for Veterans Claims 
(Court) has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995)

The November 2004 examination contained some findings 
referable to functional limitations, but did not report the 
specific degree of additional range of motion loss due to 
such impairment.

The veteran's shoulder disability is also potentially ratable 
under 38 C.F.R. § 4.71, Diagnostic Code 5202 (2004).  Ratings 
in excess of 20 percent under that diagnostic code require 
determinations as to whether there is fibrous union, 
nonunion, or loss of the head of the humerus.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004), higher 
ratings are possible where there is ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one), and there sufficient limitation of abduction.

The November 2004 examination reports that the fracture is 
"healed" but does not specify whether there is malunion, 
nonunion, absence of the head, or scapulohumeral 
articulation.

The veteran's representative argues that the veteran has 
neurologic impairment as the result of his shoulder injury.  
The veteran has not been afforded a neurologic examination 
(although the November 2004 examination contains some 
neurologic findings).

The Board's July 2004 remand contained the instruction that 
the veteran should be provided notice required by 38 C.F.R. 
§ 3.159(b) (2004).  That regulation provides that VA will 
tell a claimant to submit evidence or information in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  The 
veteran has not been explicitly provided this notice.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 
cf. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding 
that failure to provide notice under 38 C.F.R. § 3.159(b) is 
generally not prejudicial to a claimant).

Accordingly, this case is REMANDED for the following:

1.  Advise the veteran and his 
representative that the veteran should 
submit all information or evidence in his 
possession that pertains to the claim.  

2.  Afford the veteran an orthopedic 
examination by a physician to evaluate 
the service connected left shoulder 
disability.  The claims folder, including 
a copy of this remand, should be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests or 
diagnostic studies should be conducted.

The examiner should note the ranges of 
left shoulder abduction and flexion in 
degrees.  

The examiner should also note whether 
there is any additional limitation of 
abduction or flexion due to pain, 
weakened movement, excess fatigability, 
or incoordination.  This determination 
should be expressed in terms of degrees 
of additional limitation of motion.

The examiner should specifically report 
with regard to the left humerus, whether 
there is malunion, nonunion, fibrous 
union, or absence of the head.

The examiner should specifically note 
whether there is ankylosis of the 
scapulohumeral articulation (the scapula 
and humerus move as one).

The information requested in this remand 
is needed to evaluate the disability in 
accordance with applicable law and 
regulations.  It is, therefore, important 
that the examination report contain all 
of the requested information.

3.  Afford the veteran a neurologic 
examination by a physician to determine 
whether there are any neurologic 
residuals of the veteran's left shoulder 
fracture.  The claims folder, including a 
copy of this remand, should be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests or 
diagnostic studies should be conducted.

The examiner should specifically note 
which, if any, nerves are injured as a 
residual of the left shoulder fracture.  
For each such nerve, the examiner should 
note whether there is complete or 
incomplete paralysis, neuritis or 
neuralgia.  

In the case of incomplete paralysis, 
neuritis or neuralgia the examiner should 
note whether the involvement is wholly 
sensory, and provide an opinion as to 
whether the incomplete paralysis, 
neuritis or neuralgia, is mild, moderate 
or severe.

The information requested in this remand 
is needed to evaluate the disability in 
accordance with applicable law and 
regulations.  It is, therefore, important 
that the examination report contain all 
of the requested information.

4.  After ensuring that all development 
has been completed, and that the 
examination reports contain all requested 
information; re-adjudicate the claim.  If 
it is not fully granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




